Case 1:19-cr-O0600-RDB Document 69 Filed 08/16/21 Page 1of1
: U.S. Department of Justice

  

United States Attorney
District of Maryland

 

Jefferson M. Gray Suite 400 DIRECT: 410-209-4915
Assistant United States Attorney 30136 S. Charles Street MAIN: 410-209-4800
Jefferson. M.Gray@usdoj.gov Baltimoare, MD 21201-3119 FAX: 410-962-309]

August 16, 2021

The Hon. Richard D. Bennett
United States District Court Judge
101 W. Lombard Street

Baltimore, Maryland 21201

Re: United States v. Liberto
Crim. No. 1:19-cr-O0600-RDB

Dear Judge Bennett:

I have received the letter that Mr. Himeles filed this morning (ECF # 68). The
government continues to agree with the expectation that your Honor expressed at the
hearing on Friday, June 25th — that it would be preferable if this issue were briefed,
argued, and resolved prior to the commencement of the trial. In particular because of
the need for what may be somewhat extended argument by counsel, and so the parties
can advise the Court of pertinent authorities so that it will have time to review them in
advance, we do not believe this is an issue that is well-suited for resolution in the midst
of the trial itself.

We have been awaiting the defense’s filing, and first received notice that they
now did not intend to file a written submission or seek a hearing only last Tuesday,
August 10th. We therefore ask that the Court set a hearing on this matter perhaps on
the same afternoon as the pre-trial conference (Monday, September 27th; the
conference is currently slated to start at 2 p.m.) or on a later date that week if one is
available, and that both parties file any written submissions no later than Wednesday,

September 15th.
Very Truly Yours, -
bi Do

ec: All Counsel (by ECF)
